TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00448-CV



                       Greg Fullmer and Melanie A. Rocha, Appellants

                                                v.

                            360 Mortgage Group, LLC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GN-13-001116, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants have filed individual motions to dismiss their appeals, explaining that

they and appellee have settled their dispute. We grant both motions and dismiss the appeal. See

Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellants’ Motions

Filed: June 26, 2014